Opinion issued August 23, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00308-CV
                            ———————————
            SP REAL ESTATE MGMT & HOME BUYERS LLC,
         D/B/A HOUSTON PROPERTY ACQUISITIONS, Appellant
                                         V.
 JEFFREY TERNOIS, INDIVIDUALLY, AND TRANSIT EXPRESS INC.,
                         Appellees


                    On Appeal from the 234th District Court
                             Harris County, Texas
                       Trial Court Case No. 2017-20310


                          MEMORANDUM OPINION

      Appellant, SP Real Estate Mgmt & Home Buyers LLC, has neither established

indigence nor paid, or made arrangements to pay, the fee for preparing the clerk’s

record. See TEX. R. APP. P. 37.3(b). After being notified that this appeal was subject
to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 37.3(b),

42.3(b). Accordingly, we dismiss the appeal for want of prosecution. We dismiss

any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Lloyd.




                                        2